                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    LAURA LEE PETERSON, ET AL.,
                                                          Case No. 3:12-cv-00090-TMB
                                Plaintiffs,
                                                      ORDER ON DEFENDANTS’ MOTIONS
                     v.                                 TO AMEND CLASS DEFINITION
                                                     (DKT. 357) AND MOTION REGARDING
    ALASKA COMMUNICATIONS SYSTEM                         MANAGER CLASS MEMBERS
    GROUP INC., ET AL.,                                           (DKT. 363)

                                Defendants.



                                      I.      INTRODUCTION

         The matter comes before the Court on Defendants Alaska Communications Systems

Group, Inc. and Alaska Communications Systems Holdings, Inc.’s (collectively, “ACS”) Motion

to Amend Class Definition (“Motion to Amend”) and Motion Regarding Manager Class Members

(“Motion Regarding Managers”). 1 Plaintiff Laura Lee Peterson, on behalf of the those similarly

situated, filed Responses opposing each Motion. 2 ACS filed a Reply to each of Peterson’s

Responses. 3 The matter is now ripe for resolution. For the reasons discussed below, the Motion to

Amend is GRANTED and the Motion Regarding Managers is GRANTED IN PART and

DENIED IN PART.




1
    Dkts. 357 (Motion to Amend), 363 (Motion Regarding Managers).
2
    Dkts. 362 (Response), 371 (Response).
3
    Dkts. 366 (Reply), 373 (Reply).

                                                 1
                                       II.    BACKGROUND 4

          Peterson, a former sales employee at ACS, sued ACS on behalf of herself, additional named

plaintiffs, and a class of potential plaintiffs for allegedly violating the overtime provisions of the

Fair Labor Standards Act (“FLSA”) and the AWHA. 5 The instant dispute centers on Plaintiff’s

allegation that ACS improperly classified them and other Client Account Managers (“CAMs”) as

exempt under the outside sales exemption, and that ACS failed to pay overtime in violation of state

and federal law. 6 On August 28, 2018, the Court certified the class represented by Peterson as:

          All full-time exempt employees who work or worked for ACS in the job position
          which is currently titled “Client Account Manager (I, II, or III),” (formerly known
          as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
          Manager” or Sr. CAM”), in the ACS Anchorage office from April 30, 2010 through
          the date of judgment. 7

          ACS filed the present Motion to Amend on August 13, 2019, requesting the Court amend

the class definition to clarify that it includes only current and former ACS employees who were

employed on or before March 14, 2019—the date Class Counsel notified the Class Members

pursuant to Fed. R. Civ. P. 23. 8 Specifically, ACS argues the Court should adopt the following

definition:

          All full-time exempt employees who work or worked for ACS in the job position
          which is currently titled “Client Account Manager (I, II, or III),” (formerly known
          as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
          Manager” or Sr. CAM”) (“Covered Positions”), in the ACS Anchorage office from

4
 The Court incorporates the factual summaries from its previous orders, see Dkts. 20, 100, 252,
300, and only provides a brief recitation of the facts herein. The Court in its analysis cites to the
evidentiary record where appropriate.
5
    Dkt. 52 (Amended Complaint).
6
    Id.
7
    Dkt. 300 at 3 (Order Certifying Class).
8
    Dkt. 357 at 7–8.

                                                  2
          April 30, 2010 through the date of judgment, but provided their employment in a
          Covered Position commenced on or before March 14, 2019. 9

Peterson filed a Response to the Motion to Amend on September 17, 2019. Proposing the

alternative definition:

          All current and former full-time exempt employees who worked for ACS in the job
          position which is currently titled “Client Account Manager (I, II, or III),” (formerly
          known as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
          Manager” or “Sr. CAM”), in the ACS Anchorage office at any point between
          April 30, 2010 and March 14, 2019. 10

In its Reply, ACS stated that it did not oppose Peterson’s proposed definition. 11

          On September 19, 2012, ACS filed its Motion Regarding Managers, which raised several

questions related to eight absent class members who currently manage or directly supervise other

class members (“Manager Class Members” or the “MCMs”). 12 Specifically, ACS raises four

issues: (1) whether the class definition should be amended to exclude the MCMs due to a conflict

of interest with the non-manager class members; 13 (2) if not, whether ACS may communicate ex

parte with the MCMs concerning their supervision of class members; 14 (3) whether Class Counsel

can communicate ex parte with the MCMs about their supervision of class members; 15 and (4) if

the class definition is not amended and ACS is not allowed to communicate ex parte with the




9
    Id.
10
     Dkt. 362 at 3.
11
     Dkt. 366.
12
     Dkt. 363.
13
     Dkts. 363 at 17; 373 at 3–6.
14
     Dkts. 363 at 8–12; 373 at 6–9.
15
     Dkts. 363 at 14–17; 373 at 9.

                                                    3
MCMs about their subordinates, whether ACS will be allowed to conduct additional depositions.

Peterson filed her Response on October 18, 2019; 16 and ACS filed its Reply on October 25, 2019. 17

         Each of ACS’s Motions has been fully briefed and are ripe for resolution.

                                  III.    LEGAL STANDARD

         A. Amending a Class Definition

         Under Federal Rule of Civil Procedure 23(c)(1), a class definition may be altered or

amended at any time prior to the issuance of a final judgment. District courts have broad authority

to amend, modify, or withdraw certification during the course of class litigation. 18 When

considering a proposed class definition courts must look to “each of the four requirements of Rule

23(a)—numerosity, commonality, typicality, and adequacy—and at least one of the requirements

of Rule 23(b).” 19 Modifications to a class definition are generally favored where “the proposed

modifications are minor, require no additional discovery, and cause no prejudice to [the opposing

party].” 20




16
     Dkt. 271.
17
     Dkt. 273.
18
   Wang v. Chinese Daily News, Inc., 737 F.3d 538, 546 (9th Cir. 2013). See also United Steel,
Paper & Forestry, Rubber, Mfg. Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO,
CLC v. ConocoPhillips Co., 593 F.3d 802, 809 (9th Cir. 2010); Armstrong v. Davis, 275 F.3d 849,
872 n.28 (9th Cir. 2001), abrogated on other grounds, Tinsley v. Snyder, 922 F.3d 957 (9th Cir.
2019) (“Where appropriate, the district court may redefine the class.”); Penk v. Oregon State Bd.
of Higher Educ., 816 F.2d 458, 467 (9th Cir. 1987).
19
  Briseno v. ConAgra Foods, Inc., 844 F.3d 1121, 1124 (9th Cir. 2017), cert. denied sub nom.,
ConAgra Brands, Inc. v. Briseno, 138 S. Ct. 313 (2017).
20
  In re TFT–LCD (Flat Panel) Antitrust Litig., 267 F.R.D. 583, 590-91 (N.D. Cal. 2010). See also
Patten v. Vertical Fitness Grp., LLC, No. 12CV1614-LAB (MDD), 2013 WL 12069031, at *4
(S.D. Cal. Nov. 8, 2013).

                                                 4
          B. Conflicts of Interest Among Class Members

          Rule 23(a)(4) allows a class action to be certified only if “the representative parties will

fairly and adequately protect the interests of the class.” To determine whether the representation

meets this standard, the Ninth Circuit employs a two-part inquiry: “(1) Do the representative

plaintiffs and their counsel have any conflicts of interest with other class members, and (2) will

the representative plaintiffs and their counsel prosecute the action vigorously on behalf of the

class?”21 There is no per se rule concerning whether a named plaintiff can adequately represent

employees at different levels of the employment hierarchy, such as subordinates representing

supervisors. 22 Instead, Courts must examine whether the context of the case demands that certain

members be excluded due to an intractable conflict. 23

                                        IV.     DISCUSSION

          A.   ACS’s Motion to Amend

          The Court originally certified the class represented by Peterson as:

          All full-time exempt employees who work or worked for ACS in the job position
          which is currently titled “Client Account Manager (I, II, or III),” (formerly known
          as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
          Manager” or Sr. CAM”), in the ACS Anchorage office from April 30, 2010 through
          the date of judgment. 24




21
  Staton v. Boeing Co., 327 F.3d 938, 957 (9th Cir. 2003) (citing Hanlon v. Chrysler Corp., 150
F.3d 1011, 1020 (9th Cir. 1998)).
22
     Id. at 958.
23
   See e.g. In re Anthem, Inc. Data Breach Litig., 327 F.R.D. 299, 309 (N.D. Cal. 2018), appeal
dismissed sub nom. In re Anthem, Inc., Customer Data Sec. Breach Litig., No. 18-16866, 2018
WL 7890391 (9th Cir. Oct. 15, 2018), and appeal dismissed sub nom. In re Anthem, Inc., Customer
Data Sec. Breach Litig., No. 18-16826, 2018 WL 7858371 (9th Cir. Oct. 17, 2018).
24
     Dkt. 300 at 3.

                                                   5
ACS now requests that the Court amend the class definition to clarify that it includes only current

and former ACS employees who were employed on or before March 14, 2019—the date Class

Counsel notified the Class Members pursuant to Fed. R. Civ. P. 23. 25 Specifically, ACS requests

the Court adopt the following definition:

           All full-time exempt employees who work or worked for ACS in the job position
           which is currently titled “Client Account Manager (I, II, or III),” (formerly known
           as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
           Manager” or Sr. CAM”) (“Covered Positions”), in the ACS Anchorage office from
           April 30, 2010 through the date of judgment, but provided their employment in a
           Covered Position commenced on or before March 14, 2019. 26

           ACS argues that this definition would prevent additional plaintiffs from joining the class

after the putative class members were first notified. 27 As it stands, ACS contends, the class

definition could be interpreted to “allow subsequent inclusion of any individuals who are later

hired into ACS sales positions that are at issue in this case, provided their hire date occurs on or

before final judgment date.” 28 ACS argues that this would cause undue administrative difficulty in

processing the case and would violate its due process rights by creating a mechanism for “one-

way intervention.” 29

           Peterson does not oppose ACS’s request that the class be amended but requests the

following amended definition, which differs slightly from the one ACS proposes.




25
     Dkt. 357 at 7–8.
26
     Id.
27
     Id. at 1–2.
28
     Id. at 3.
29
   Id. at 4–6. (“The concept of ‘one-way intervention’ means ‘the intervention of a plaintiff in a
class action after an adjudication favoring the class had taken place.’ Schwarzschild v. Tse, 69 F.3d
293, 295 (9th Cir. 1995)”).

                                                   6
           All current and former full-time exempt employees who worked for ACS in the job
           position which is currently titled “Client Account Manager (I, II, or III),” (formerly
           known as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
           Manager” or “Sr. CAM”), in the ACS Anchorage office at any point between
           April 30, 2010 and March 14, 2019. 30

           Peterson argues that a definition which retains the reference to the “date of judgment”

alongside “March 14, 2019” is unduly confusing—if not superfluous. 31 Peterson notes that the only

dates relevant to the definition of the class are April 30, 2010 and March 14, 2019. 32 The date of

judgment, Peterson claims, is only relevant inasmuch as plaintiffs seek damages up to the date of

final judgment. 33

           Here, the proposed modification does not significantly change numerosity, commonality

or typicality, under Rule 23(a). 34 Furthermore, the modification decreases “the likely difficulties

in managing a class action” under Rule 23(b)(3)(D). Under the current definition, putative class

members could be continually added to this case. Because class members must be afforded an

opportunity to opt-out under Rule 23, it would present ministerial difficulties to repeatedly notify

putative class members throughout the litigation. Therefore, the Court finds that modification is

appropriate under Rule 23(b). Additionally, the modification requires no additional discovery and

is generally agreed to by the Parties, 35 neutralizing any prejudice. In light of these considerations,



30
     Dkt. 362 at 3.
31
     Id.
32
     Id. at 3‒4.
33
     Id. at 4.
34
   In fact, the proposed modifications make no changes to the legal claims at issue or the status of
class members notified on or before March 14, 2019. Therefore, the Court’s analysis of the
Rule 23(a) factors in its Class Certification Order is unchanged.
35
     See Dkts. 357 and 362.

                                                     7
the Court finds that modifying the class to include only individuals employed by ACS from April

30, 2010 to March 14, 2019 is appropriate.

          Accordingly, ACS’s Motion to Amend is GRANTED. The Class Certification Order at

docket 300 is HEREBY AMENDED to define the class as the follows:

          All current and former full-time exempt employees who worked for ACS in the job
          position which is currently titled “Client Account Manager (I, II, or III),” (formerly
          known as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
          Manager” or “Sr. CAM”), in the ACS Anchorage office at any point between
          April 30, 2010 and March 14, 2019.

          B.   ACS’s Motion Regarding Managers

          ACS Motion Regarding Managers raises four questions related to eight absent class

members who currently manage or directly supervise other class members: (1) whether the class

definition should be amended to exclude the MCMs due to a conflict of interest with the non-

manager class members; 36 (2) if not, whether ACS may communicate ex parte with the MCMs

concerning their supervision of class members; 37 (3) whether Class Counsel can communicate ex

parte with the MCMs about their supervision of class members; 38 and (4) if the class definition is

not amended and ACS is not allowed to communicate ex parte with the MCMs about their

subordinates, whether ACS will be allowed to conduct additional depositions.39 The Court

considers each question in turn.




36
     Dkts. 363 at 17; 373 at 3–6.
37
     Dkts. 363 at 8–12; 373 at 6–9.
38
     Dkts. 363 at 14–17; 373 at 9.
39
     Dkt. 373 at 9–10.

                                                    8
           1.   Whether the Class Definition Should Exclude the MCMs.

          ACS argues that the inclusion of the MCMs in the class creates an intra-class conflict of

interest. 40 The eight MCMs at issue are: Kimberly Booth, Jeffery Glaser, Stephen Heckel, John

Hoff, Ernest Hurst, Scott Johnson, Sean Lindamood, and Brian Solomon. 41 ACS attempts to

articulate a conflict between the MCMs and non-manager class members. ACS argues that the

MCMs supervised a sizable portion of the class—37 members. 42 This means that the MCMs were

responsible for aspects of hiring, evaluating, and training class members. 43 Further, ACS alleges,

the MCMs may have had a hand in assigning quotas to their subordinates. 44 ACS also contends

that the nature of the MCMs’ supervision and their observations about their subordinates are highly

relevant to the case and important to the defense. 45 These facts, ACS concludes, establish a conflict

between the MCMs and the remainder of the class. 46 It does not.

          There is no per se rule concerning whether a named plaintiff can adequately represent

employees at different levels of the employment hierarchy, such as subordinates representing

supervisors. 47 In Staton, the Ninth Circuit held that the “question of whether employees at different

levels of the internal hierarchy have potentially conflicting interests is context-specific and



40
     Dkts. 363 at 17; 373 at 3–6.
41
     Dkt. 363 at 4.
42
     Id. Currently, there are 74 members of the class. Dkt. 365-1 (List of Class Members).
43
     Dkt. 375-3 at 4–6 (Elder Deposition).
44
     Dkts. 373 at 5; 375-3 at 4–6 (Deposition Transcript).
45
     Dkt. 363 at 8–12.
46
     Dkt. 373 at 5.
47
     Staton., 327 F.3d at 958.

                                                   9
depends upon the particular claims alleged in a case.” 48 The Staton Court found there was adequacy

of representation where the defendant failed to identify a substantive conflict of interest. 49 A

substantive conflict of interest is more likely to exist in cases where the defendant shows a member

of the class implemented the challenged policy while other members of the class suffered under

it. 50

           Here, the Court must determine whether ACS has shown that the MCMs’ interests are

opposed to those of the other class members in light of the context and claims of this case. ACS

has not shown that all the MCMs have a substantive conflict of interest to those of the class. This

class action revolves around whether ACS misclassified the Client Account Managers (“CAMs”)

as overtime-exempt employees. 51 As in Staton, the mere fact that the named MCMs may have

supervised other class members is not dispositive. 52

           ACS does not provide sufficient evidence that all of the named MCMs were ultimately

responsible for classifying the CAMs as being overtime-exempt—the wrongful conduct alleged in

the Complaint. There is no indication that all MCMs were responsible for setting ACS policy


48
     Id.
49
     Id at 958–59.
50 Donaldson v. Microsoft Corp., 205 F.R.D. 558, 568 (W.D. Wash. 2001). In Donaldson, the
Western District of Washington found that, in a case challenging race and gender discrimination
in employee evaluations, the manager class members responsible for making evaluations ought to
be excluded. See also King v. Enterprise Rent–A–Car Co., 231 F.R.D. 255 (E.D. Mich. 2004)
(denying a motion for class certification in an employment action alleging race discrimination
where “certain Plaintiffs also acted in a supervisory capacity over other Plaintiffs and participated
in the promotion process for those members.”); Bacon v. Honda of America Mfg., Inc., 205 F.R.D.
466 (S.D. Ohio 2001) (finding a conflict where some class members are placed “in the conflicting
position of having to defend their actions against a discrimination challenge.”).
51
     Dkt. 52 at 17–19 (First Amended Complaint).
52
     See Staton, 327 F.3d at 958.

                                                 10
relating to the CAMs’ compensation. In fact, Sean Elder, a manager at ACS, testified in a

deposition that he had a quota assigned to his team and he, in turn, assigned individual quotas to

his team members. 53 This suggests that the quota-based compensation policy was determined at a

higher organizational level and that MCMs were only responsible for implementing aspects of the

established policy. Therefore, the evidence does not indicate that all MCMs were directly involved

in the decision to classify the CAMs as overtime-exempt.

          The Court is similarly unpersuaded that the MCMs having information that is important to

the defense creates a conflict of interest. As ACS asserts, it is likely that the MCMs will have a

great deal of valuable testimony related to the nature of work done by the CAMs under their

supervision. 54 ACS has not explained why a class member whose testimony is likely relevant to

the case makes the class member’s interests opposed to that of the rest of the class. Therefore, ACS

has not demonstrated a substantive conflict of interests that is common to all the MCMs.

          However, ACS identifies the specific example of Lindamood, ACS’s Sales Vice President

and an MCM. 55 ACS provides evidence that Lindamood, as an officer of the company, is more

closely linked to setting compensation policy relating to the CAMs. 56 Further, during a Fair Labor

Standards Act audit in 2011 to determine whether the CAMs were entitled to overtime, Lindamood

filed a “type classification document for each of [his] employees.” 57 This demonstrates that

Lindamood was more closely involved with the decision to classify the CAMs as overtime-exempt


53
     Dkt. 375-3 at 4–6.
54
     Dkt. 363 at 8–12.
55
     Dkts. 363 at 5; 373 at 4.
56
     Dkt. 375-1 at 5 (Deposition Transcript).
57
     Dkt. 375-2 at 4 (Deposition Transcript).

                                                 11
than other MCMs. 58 Thus, he may have directed, or substantially participated in, the wrongful

conduct alleged in this action. Additionally, Lindamood’s status as a class member appears to

conflict with his fiduciary obligations as an officer of ACS. 59 By virtue of Lindamood’s close

connection to the wrongful conduct alleged in this case and the additional conflicts caused by his

status as a corporate officer, the ACS has borne its burden to demonstrate that Lindamood ought

to be excluded from the class.

          Accordingly, ACS’s request that the MCMs be excluded from the class is GRANTED IN

PART as to Lindamood and DENIED IN PART as to the remaining MCMs.

          2. Whether ACS May Communicate Ex Parte with MCMs Concerning Their Supervision
             of Class Members

          ACS claims that it must be permitted to have access to the MCMs “as potential defense

witnesses” with information regarding how, when, and where the CAMs worked. 60 Peterson argues

that after a class has been certified, the rules of professional conduct apply in full, including Alaska

Rule of Professional Conduct 4.2, which prohibits counsel, in representing a client, from

contacting a represented opposing party. 61

          After a court has certified a case as a class action and the time for exclusions has
          expired, the attorney for the named plaintiff represents all class members who are
          otherwise unrepresented by counsel. Defense counsel must observe the rules of
          ethical conduct in these circumstances and communicate with the opposing parties

58
     There is no evidence that the other MCMs filled out similar “type classification documents.”
59
  Alvest, Inc. v. Superior Oil Corporation, 398 P. 2d 213, 215 (Alaska 1965) (citing Guth v. Loft,
Inc., 5 A.2d 503 (Del. 1939)) (“A corporate officer or director stands in a fiduciary relationship to
his corporation. Out of this relationship arises the duty of reasonably protecting the interests of the
corporation.”); Mills Acquisition Co. v. McMillan, Inc., 559 A.2d 1261, 1280 (Del. 1988)
(“Corporate officers and directors are not permitted to use their position of trust and confidence to
further their private interests.”) (citing Guth, 5 A.2d 503).
60
     Dkt. 363 at 11.
61
     Dkt. 371 at 10.

                                                  12
          through their attorney, who is counsel for the class . . . .The court may allow the
          defendant to communicate with actual class members in the ordinary course of
          business, as long as the communications do not relate to the claims involved in the
          litigation . . . . Furthermore, [the] defendant may not attempt to solicit dismissals
          with prejudice, releases, or covenants not to sue from individual members of the
          existing class after the class has been certified and the time for exclusion has
          expired, except under conditions specified by the court to protect the rights of
          absent class members. 62

Several cases in this Circuit have prohibited defense counsel from conducting ex parte

communications with class members regarding the subject-matter of the class litigation. 63 In each

case, the defendants sought to interview class members as important fact witnesses during the

preparation of defendants’ case. 64 And, in each case, the courts prohibited further contact with

class-members absent the consent of class counsel or leave of the court. 65

          The Court is not persuaded that ACS’s limited ability to communicate with class members

warrants deviation from the Rules of Professional Conduct. As discussed above, the MCMs are

likely important witnesses with information related to Peterson’s claims. 66 However, merely

because a represented party has important information does not vitiate Alaska Rule of Professional

Conduct 4.2. ACS has numerous tools at its disposal to obtain evidence from MCMs. ACS may

conduct depositions or issue interrogatories as allowed under the Federal Rules of Civil Procedure.

Additionally, the Parties may agree to informal interviews with MCMs in the presence of Class


62
  Cobell v. Norton, 212 F.R.D. 14, 17 (D.D.C. 2002) (citing 3 Newberg on Class Actions § 15.18
(3d ed. 1992)).
63 See e.g. Campbell v. PricewaterhouseCoopers, LLP, No. CIV. S-06-2376 LKK, 2012 WL
1355742, at *2 (E.D. Cal. Apr. 18, 2012); Bower v. Bunker Hill Co., 689 F. Supp. 1032, 1033
(E.D. Wash. 1985).
64
     Campbell, 2012 WL 1355742, at *2; Bower, 689 F. Supp. at 1033.
65
     Campbell, 2012 WL 1355742, at *3; Bower, 689 F. Supp. at 1034.
66
     Dkt. 363 at 8–12.

                                                   13
Counsel. In light of these existing avenues of discovery, the Court finds no reason to grant ACS

unfettered access to a represented party.

          Accordingly, ACS’s request to have ex parte communications with the MCMs is DENIED.

ACS is HEREBY ORDERED to refrain from discussing the subject of the litigation with any

class member unless it has received the prior consent of Class Counsel or leave of the Court.

          3.   Whether Class Counsel May Communicate Ex Parte with MCMs Concerning Their
               Supervision of Class Members

          ACS argues that Class Counsel should not be allowed to have ex parte communication

with the MCMs regarding their subordinates because the MCMs are “managing-speaking agents”

for ACS. 67 Essentially, ACS argues that because MCMs have “speaking authority” for ACS ex

parte contact by Class Counsel regarding their subordinates’ claims would violate Alaska Rule of

Professional Conduct 4.2. 68

          The comment for Alaska Rule of Professional Conduct 4.2 states “in the case of a

represented organization, this Rule prohibits communications by a lawyer concerning the matter

with persons having managerial responsibility on behalf of an organization. Consent of the

organization’s lawyer is not required for communication with a former constituent.” However, “if

a constituent of the organization is represented in the matter by his or her own counsel, the consent

by that counsel to a communication will be sufficient for purposes of this Rule.” 69

          Here, of the eight MCMs identified by ACS, five are no longer employed by ACS. Under

Rule 4.2, Class Counsel need not seek prior permission to communicate with the five MCMs who



67
     Id. at 14–17.
68
     Id. at 16–17.
69
     Alaska Rule of Professional Conduct 4.2 comment.

                                                 14
are no longer employed by ACS. Only three MCMs are still employed by ACS: Stephen Heckel,

Scott Johnson, and Sean Lindamood. 70 Because Heckel and Johnson are represented in this matter

by Class Counsel, “the consent by that counsel to a communication will be sufficient for purposes

of [Rule 4.2].” 71 However, as discussed above, Lindamood is excluded from the class and is no

longer an MCM. Therefore, Class Counsel no longer represents Lindamood and is precluded from

having ex parte contact with him regarding this litigation unless ACS gives its consent. 72

          Accordingly, ACS’s request that Class Counsel be prohibited from conducting ex parte

communications with the MCMs is DENIED as to Kimberly Booth, Jeffery Glaser, Stephen

Heckel, John Hoff, Ernest Hurst, Scott Johnson, and Brian Solomon and GRANTED as to Sean

Lindamood. Class Counsel is HEREBY ORDERED to refrain from discussing the subject of the

litigation with Sean Lindamood unless it has received the prior consent of ACS’s Counsel or leave

of the Court.

          4.   Whether ACS Will Be Allowed to Conduct Additional Depositions of MCMs

          It is unnecessary for the Court to allow additional depositions at this time. ACS has not

identified with particularity with which MCMs it wishes to conduct additional depositions or the

number of additional depositions that are required. Further, in light of the Court’s disposition of

the contentious issues discussed above, it is now expected that the Parties will be able to negotiate

appropriate discovery procedures relating to the MCMs.

          Accordingly, ACS’s request to conduct additional depositions with the MCMs is DENIED

WITHOUT PREJUDICE. The Parties are HEREBY ORDERED to meet and confer within


70
     Dkt. 372 at 4.
71
     Alaska Rule of Professional Conduct 4.2 comment.
72
     See id.

                                                 15
fourteen (14) days of this Order to negotiate discovery procedures which will allow ACS sufficient

opportunity to gather necessary information from the MCMs. Specifically, the Parties should be

prepared to discuss whether ACS will need to conduct additional depositions of MCMs.

                                      V.    CONCLUSION

   For the foregoing reasons, ACS’s Motion to Amend at docket 357 is GRANTED and ACS’s

Motion Regarding Managers at docket 363 is GRANTED IN PART and DENIED IN PART.

The Court HEREBY ORDERS as follows:

       1. The Class Certification Order at docket 300 be amended to define the class as:

           All current and former full-time exempt employees who worked for ACS in the job
           position which is currently titled “Client Account Manager (I, II, or III),” (formerly
           known as “Account Executive” or, in the case of the Carrier/Federal group, “Senior
           Manager” or “Sr. CAM”), in the ACS Anchorage office at any point between April 30,
           2010 and March 14, 2019.

       2. Sean Lindamood be excluded from the Class.

       3. ACS refrain from discussing the subject of the litigation with any class member unless
          it has received the prior consent of Class Counsel or leave of the Court.

       4. Class Counsel refrain from discussing the subject of the litigation with Sean
          Lindamood unless it has received the prior consent of ACS’s Counsel or leave of the
          Court.

       5. The Parties meet and confer within fourteen (14) days of this Order to negotiate
          discovery procedures which will allow ACS sufficient opportunity to gather necessary
          information from the MCMs.

       6. The Parties file a joint status report on the outcome of their negotiations within twenty-
          one (21) days of this Order.

       IT IS SO ORDERED.

                                  Dated at Anchorage, Alaska, this 26th day of November, 2019.

                                                     /s/ Timothy M. Burgess
                                                     TIMOTHY M. BURGESS
                                                     UNITED STATES DISTRICT JUDGE




                                                16
